Comprehensive Credit Facility Agreement of Maximum Amount Entered into and by
Shenzhen BAK Battery Co., Ltd (the “Company”) and Shenzhen Hi-tech Industrial
Park Branch, Industrial Bank Co., Ltd (the “Creditor”) dated March 25th, 2008


Main contents:
Ø
Contract number: xingyinshen gaoxinqu shouxinzi 2008 001;

Ø
Maximum amount for credit facilities to be provided: RMB62.5 million, which can
be decomposed into the following one or several credit facilities for use;

1. short-term loans of RMB 50 million;
2. bank acceptance of commercial draft of RMB 62.5 million;
3. letter of credit of RMB 50 million
Ø
Term: from March 25th, 2008 to March 25th, 2009;

Ø
Adjustment of credit can be made by Industrial Bank under the any of the
followings:

 
n
The Company suffers severe operational risk or difficulties;

n
Occurrence of great changes in the Company’s operational system (including
dividing, merging, closing etc.) 

 
n
The Company’s payment ability is obviously weakened, the risk of repayment
increased; or occurrence of delay in repaying the loan;

 
n
Occurrence of great changes in market;

 
n
Occurrence of other situations that the Creditor thinks adjustment of credit
facility is necessary.

Ø
Breach of contract: providing false information for hiding the actual condition
of the Company; the Company’s credit rate deteriorates, and its ability of
repayment is obviously weakened; breach of the obligations agreed in the
sub-contract under this contract; breach of other obligations agreed in the
contract;

Ø
Breach of contract penalty: suspension or reduction of credit facilities, till
cancellation of all approved credit facilities; declaration of all or part of
the credit facilities becoming mature in advance to its original expiry date;
require the Company to compensate for all the loss;

Headlines of the articles omitted
Ø
Definition and explanation

Ø
The guaranty of the loan under this Agreement

Ø
Other rights and obligation

Ø
Expenses

Ø
Validity

Ø
Notification

Ø
Effectiveness

Ø
Text

Ø
Supplemental

 
 
 

--------------------------------------------------------------------------------

 